Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on December 17, 2020 in response to the Office Action of September 21, 2020 is acknowledged and has been entered. Claims 1-11, 15 and 19-25 are cancelled. Claims 12-14 and 16-18 are pending and under examination in this Office action.

Response to Amendment
The claim interpretation under 35 U.S.C. 112(f) for claims 1, 2, 8, 10 and 11 is now withdrawn in view of the claim cancellation. 
The rejection to claims 1, 2, 4, 5, 8-11 and 19 under 35 U.S.C. 112(a), written description requirement and 112(b) for the claimed terms interpreted under 35 U.S.C. 112(f) are now withdrawn in view of the claim cancellation.
The rejection to claims 1-4, 8-14, 16-19 and 22-25 under 35 U.S.C. 112(a), written description requirement is now withdrawn in view of the claim amendment or claim cancellation. 

Examiner’s Notes – claim interpretation
	Examiner notes that, throughout the claims, the term “acupuncture point” has been used. Instead of the conventional definition that is well-accepted by the field of art 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites in line 8 “several points within the skin at the acupuncture point” and the same term in lines 13-14. This term renders the scope of the claim indefinite. It is not clear whether they refer to the same “several points”, i.e., it is not clear whether (1) the temperature field parameter and the electrical conductivity field parameter are measured at the same points except that the temperature field parameter is not measured at the point where the needle is located, or (2) the temperature field parameter and the electrical conductivity field parameter are measured at different 
	Claim 12 recites “the point” in line 11-12 that lacks proper antecedent basis.
Claim 16 recites “the several points” in line 4. It is not clear whether it refers to the several points associated with the temperature field parameter or the several points associated with the electrical conductivity field parameter.
	The dependent claims of the above rejected claims are rejected due to their dependency.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn et al., US 62003/0216663 A1, hereinafter Jersey-Willuhn, in view of Pollack et al., US 2013/0131506 A1, hereinafter Pollack.

Claim 12. Jersey-Willuhn teaches a detection method for intravenous injection leakage (Abstract and [0025]: an infusion system has a capability to monitor infusion complications such as extravasation), comprising steps of: 
“detecting a status parameter of a skin at an acupuncture point and determining whether the intravenous injection leakage happens or not, depending on the status parameter” ([0027]: a device is capable of executing non-invasive physiological measurements to characterize physiologic information from cross-sectional surface and subcutaneous tissue in one, two or three dimensions to detect the presence or absence of tissue conditions such as infiltration or extravasation during intravascular infusion; [0028]: the device uses one or more sensing technologies through a sensor pathway), wherein
“the status parameter comprises a temperature field parameter and an electrical conductivity field parameter” ([0007]: changing volumes of subdermal fluid resulting from infiltration may be measured as changes in tissue impedance at the site; and [0033]: the infusion system includes bioimpedance sensing along. A second illustrative example includes bioimpedance and infrared sensing technology; and [0146]: other suitable sensors include, for example, a thermistor, thermometer or other temperature sensing device) - it is well-known in the field of physics that electrical conductivity is equal to impedance multiplied by a ratio of an area divided by a length. When the area and the length are kept constant, there is a linear relationship between the electrical conductivity and the impedance. Hence, tissue impedance is considered an electrical conductivity field parameter, wherein
“the temperature field parameter comprises temperatures of several points within the skin at the acupuncture point that are uniformly distributed within the skin at the acupuncture point” ([0027]: a device is capable of executing non-invasive physiological measurements to characterize physiologic information from cross-sectional surface and subcutaneous tissue in one, two or three dimensions; [0146]: other suitable sensors include, for example, a thermistor, thermometer or other temperature sensing device; FIGS. 1, 3 and 4: the sensors 120, 330 and 410 are uniformly distributed within the skin at the acupuncture point), and wherein
“the electrical conductivity field parameter comprises electrical conductivity between each two adjacent points among several points with the skin at the [0089]: a plurality of electrodes 330 are patterned in a conductive ink and also in conductive portions of the adhesive and integrated hydrogel to make contact with the patient’s skin; [0092]: the electrodes 330 are typically configured as two or more electrode pairs. For example, so that alternating electrical energy may be applied to a first pair of electrode to generate an electric field to induce a signal in a second electrode pair. The generated field is a function of the impedance of the tissue; and [0093]: the electrodes 330 can be patterned in selected shapes…form electrodes 330 of desired geometries; [0100]: FIG.4: an example of a suitable electrical signal sensor that is capable of measuring…bio-impedance, electrical impedances, and the like for usage in an infusion monitoring device; and FIGS. 3 and 4).

Jersey-Willuhn does not teach that the several points do not include the point where a needle is located.
However, in an analogous intravenous infiltration detection field of endeavor, Pollack teaches such a feature in [0022]: testing for an infiltration or an extravasation is carried out by a temperature sensing apparatus, including a sensor element positioned in one or more arrays surrounding, adjacent to, near and/or downstream to the site of IV injection.
Placing the sensing arrays surrounding, adjacent to, near and/or downstream to the IV site indicates that the temperature is not sensed at the IV site, i.e., “does not including the point where the needle is located” as claimed, 
 “a new process for indicating the occurrence of an infiltration or extravasation during the IV administration of a biological fluid to a patient”, as suggested in Pollack, [0010].

Claim 13. Jersey-Willuhn and Pollack combined teaches all the limitations of claim 12. 
Jersey-Willuhn further teaches that
“detecting the temperature field parameter of the skin at the acupuncture point, and determining whether the intravenous injection leakage happens or not, depending on the temperature field parameter” ([0027]: a device is capable of executing non-invasive physiological measurements to characterize physiologic information from cross-sectional surface and subcutaneous tissue in one, two or three dimensions to detect the presence or absence of tissue conditions such as infiltration or extravasation during intravascular infusion; [0028]: the device uses one or more sensing technologies through a sensor pathway; and [0146]: other suitable sensors include, for example, a thermistor, thermometer or other temperature sensing device).
  
Claim 16. Jersey-Willuhn and Pollack combined teaches all the limitations of claim 12. 
Jersey-Willuhn further teaches that
“detecting the temperature field parameter and the electrical conductivity field parameter of the several points within the skin at the acupuncture point, and determining whether the intravenous injection leakage happens or not, depending on the temperature field parameter and the electrical conductivity field parameter” ([0027]: a device is capable of executing non-invasive physiological measurements to characterize physiologic information from cross-sectional surface and subcutaneous tissue in one, two or three dimensions to detect the presence or absence of tissue conditions such as infiltration or extravasation during intravascular infusion; [0028]: the device uses one or more sensing technologies through a sensor pathway; [0033]: the infusion system includes bioimpedance sensing along. A second illustrative example includes bioimpedance and infrared sensing technology; and [0146]: other suitable sensors include, for example, a thermistor, thermometer or other temperature sensing device [0146]: other suitable sensors include, for example, a thermistor, thermometer or other temperature sensing device; and FIG.9: multiple sensors 910, 912 and 914 can be operated together)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn and Pollack, as applied to claim 13, further in view of Kalafut et al., US 2004/0171923 A1, hereinafter Kalafut ‘923.

Claim 14. Jersey-Willuhn and Pollack combined teaches all the limitations of claim 13, including the feature of “detecting the temperature field parameter at the acupuncture point” (Jersey-Willuhn: [0027], [0028] and [0146]).
Jersey-Willuhn further teaches that 
“illuminating the acupuncture point with a light, and determining a position where the acupuncture point is located” ([0045]: the optical sensor 800 is an infrared light emitting diode (LED)/phototransistor pair that can sense detectable variation in skin characteristics); and 
Neither Jersey-Willuhn nor Pollack teaches that the light is a visible light, and the temperature field parameter is detected depending on the position where the acupuncture point is located. 
However, in an analogous injection site visualization field of endeavor, Kalafut ‘923, teaches such a feature in FIG.2: No. 223 and FIG.3: No. 323, [0030]: the vessel visualization device 120 could at least in part be a light source, akin to lamp 223 of FIG. 2 and lamp 223 of FIG.3; [0043]: visible light camera used in the vessel visualization device 120; and [0036]: once a suitable vessel has been chosen, it is necessary to insert the needle.
Hence, the visible light source illuminates the light allowing the visualization of the area where the needle is to be inserted.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the step of detecting the temperature field parameter of Jersey-Willuhn and Pollack combined employ such a feature associated with “illuminating the acupuncture point with a visible light, and to assisting medical personnel to access the vessel(s) of a patient more quickly and efficiently”, as suggested in Kalafut ‘923, [0002].

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jersey-Willuhn nor Pollack, as applied to claim 12, further in view of Chadderdon, III et al., US 2016/0089038 A1, hereinafter Chadderdon, III.

Claim 17 and 18. Jersey-Willuhn and Pollack combined teaches all the limitations of claim 12. 
Neither Jersey-Willuhn nor Pollack teaches “sending the status parameter to a server” and “sending a judgment result to the server”.
However, Chadderdon, III teaches 
“sending the status parameter to a server” and “sending a judgment result to the server” (FIG.1: the secure cloud server is communicated with the detection system 10 that comprises a measuring device and a diagnostic device; and [0029]: information or data collected may be communicated to a storage device 50, such as a secure cloud server).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the detection system of Jersey-Willuhn and Pollack combined employ such a feature associated with an online module that sends data and information to a server that is taught in Chadderdon, III for 

Response to Arguments
The claim amendment to claim 12 is sufficient to overcome the rejection under 35 U.S.C. 112(a), written description requirement. However, the amendment has raised a new ground of rejection under 35 U.S.C. 112(b). In specific, claim 12 now recites the same term of “several points within the skin at the acupuncture point” to be associated with the temperature and the electrical conductivity. As addressed in the rejection section, it is not clear whether the temperature and the electrical conductivity are measured at the same points yet the temperature is not measured at the point where the needle is located. If the temperature and the electrical conductivity are not necessarily measured at the same points, the claim language should be modified for clarification. 
In the present Office action, new grounds of rejection to claims 12-14 and 16-18 under 35 U.S.C. 103 are made. Jersey-Willuhn is newly cited for the teaching of all the features of claim 12 except for the temperature field parameter not determined at the point where the needle is located. Pollack is newly cited to cure the deficiency. Examiner apologizes for any inconvenience to Applicant due to the withdrawal of previously indicated allowable subject matter.
Based on the above considerations, claims 12-14 and 16-18 are rejected.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.